             Case 6:20-cv-00543-ADA Document 17 Filed 08/13/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                      §
   BRAZOS LICENSING AND                             §        CIVIL ACTION NO. 6:20-cv-543
   DEVELOPMENT,                                     §        CIVIL ACTION NO. 6:20-cv-544
                                                    §
             Plaintiff,                             §
                                                    §
   v.                                               §
                                                    §
   Huawei Investment & Holding Co., Ltd.,           §          JURY TRIAL DEMANDED
   Huawei Technologies Co., Ltd.,                   §
   Huawei Technologies USA Inc.,                    §
   Huawei Device Co. Ltd. (f/k/a Huawei             §
   Device (Dongguan) Co.),                          §
   Huawei Device (Shenzhen) Co., Ltd.               §
   (f/k/a Huawei Device Co., Ltd.),                 §
   Huawei Device USA, Inc.                          §

             Defendants.
                                  STIPULATION OF DISMISSAL

        Plaintiff, WSOU Investments, LLC d/b/a Brazos Licensing and Development, and

Defendants Huawei Investment & Holding Co., Ltd., Huawei Technologies Co., Ltd., Huawei

Technologies USA Inc., Huawei Device Co. Ltd. (f/k/a Huawei Device (Dongguan) Co.), Huawei

Device (Shenzhen) Co., Ltd. (f/k/a Huawei Device Co., Ltd.), Huawei Device USA, Inc., stipulate:

   1. Under Fed. R. Civ. P. 41(a)(1)(A), Plaintiff voluntarily dismisses the following Defendants

        (the “Dismissed Defendants”) without prejudice and with no award of fees or costs to any

        party:

              a.   Huawei Investment & Holding Co., Ltd.,
              b.   Huawei Device Co. Ltd. (f/k/a Huawei Device (Dongguan) Co.),
              c.   Huawei Device (Shenzhen) Co., Ltd. (f/k/a Huawei Device Co., Ltd.),
              d.   Huawei Device USA, Inc.

        2.         The remaining Defendants, Huawei Technologies, Co., Ltd. and Huawei

Technologies USA Inc. (“Remaining Defendants”) warrant that the Dismissed Defendants do not
            Case 6:20-cv-00543-ADA Document 17 Filed 08/13/20 Page 2 of 3




manufacture, use, sell, offer for sale, or import any of the Accused Infringing Products into the

United States.

       3.        The Remaining Defendants represent that the Dismissed Defendants do not possess

discoverable information relevant to this lawsuit. For purposes of discovery in this case only,

documents and information in the possession, custody, or control of the Dismissed Defendants are

deemed also to be in the possession, custody, and control of the Remaining Defendants but only

to the extent they may be relevant to this litigation, and they are not otherwise available from

Remaining Defendants. The Remaining Defendants will not object to a request for deposition,

documents, or any other information on the grounds that such is in the employ or possession of the

Dismissed Defendants. Plaintiff and Remaining Defendants agree to meet and confer in good faith

to resolve any objections consistent with the above agreement, including without limitation

objections to the nature or scope of any requests for documents, information, testimony, or any

other discoverable matter.

       4.        If later information or discovery reveals that the Dismissed Defendants should be

parties to this lawsuit, Plaintiff reserves the right to seek joinder of the Dismissed Defendants to

this lawsuit, and both the Dismissed Defendants and the Remaining Defendants agree that they

will not oppose to such a joinder.
        Case 6:20-cv-00543-ADA Document 17 Filed 08/13/20 Page 3 of 3




Dated: August 13, 2020              Respectfully submitted,

                                   /s/ James L. Etheridge

                                   James L. Etheridge
                                   Texas State Bar No. 24059147
                                   Ryan S. Loveless
                                   Texas State Bar No. 24036997
                                   Travis L. Richins
                                   Texas State Bar No. 24061296
                                   ETHERIDGE LAW GROUP, PLLC
                                   2600 E. Southlake Blvd., Suite 120 / 324
                                   Southlake, Texas 76092
                                   Telephone: (817) 470-7249
                                   Facsimile: (817) 887-5950
                                   Jim@EtheridgeLaw.com
                                   Ryan@EtheridgeLaw.com
                                   Travis@EtheridgeLaw.com

                                   COUNSEL FOR PLAINTIFF

                                   /s/ Jason W. Cook
                                   Jason W. Cook
                                   Texas Bar No. 24028537
                                   Shaun W. Hassett
                                   Texas Bar No. 24074372
                                   MCGUIREWOODS LLP
                                   2000 McKinney Avenue, Suite 1400
                                   Dallas, TX 75201
                                   Telephone: (214) 932-6400
                                   Facsimile: (214) 932-6499
                                   jcook@mcguirewoods.com
                                   shasset@mcguirewoods.com

                                   Tyler T. VanHoutan
                                   Texas Bar No. 24033290
                                   MCGUIREWOODS LLP
                                   600 Travis St., Suite 7500
                                   Houston, TX 77002
                                   Telephone: (713) 571-9191
                                   Facsimile: (713) 571-9652
                                   tvanhoutan@mcguirewoods.com

                                   Counsel for Huawei Technologies, Co., Ltd. and
                                   Huawei Technologies USA Inc.
